DETAILED ACTION

This Office Action is in response to the Amendment filed 9/28/2021.  Claims 6-7, 13-14, and 20 have been canceled. New claims 21-25 have been added.  Claims 1-5, 8-12, 15-19, and 21-25 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive.
The independent claims have been heavily amended and Applicant’s remarks are direct towards the amended claim limitations.  Applicant’s arguments are directed towards the limitations of amended claim 15 and are also applied to similar limitations in amended independent claims 1 and 8 and new independent claim 21.  
Applicant argues that claim 15 pertains towards a time delay, i.e. an application delay that is not taught by Bagheri et al.  Specifically, Applicant argues that the delay K0 taught by Bagheri et al. and cited in the previous rejections is a scheduling delay and not the same as the claimed application delay.  Applicant also argues that the use of 
Applicant also argues that Bagheri et al. assumes applicable values for minimum scheduling offsets from TDRA tables instead of the values being received by the terminal, as claimed.  Bagheri et al. teaches in paragraph 21 that the TDRA table may be configured by RRC signaling, which is signaling received by the UE, i.e. a terminal, from a base station.  Thus, although Bagheri et al. does use TDRA tables, as argued, the information within the tables is configured by received RRC signaling at a UE from a base station, such that the information is received in the same manner as claimed.  Thus, this limitation is still rejected in view of these teachings of Bagheri et al.  Please see the rejections below for further detail.

Priority

This Application claims priority to multiple different provisional applications.  After review of the provisional applications, it has been found that the earliest filed provisional application having support for all the limitations of independent claim 1 is provisional application 62/884,978 filed 8/9/2019.  Thus, the effective filing date of claim 1 has been determined to be 8/9/2019.  Similarly provisional application 62/884,978 has also been 

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Numbers 62/795,641 and 62/800,868, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, these provisional applications do not provide support to enable all the claim limitations of independent claims 1, 8, and 15.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9, 15-16, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bagheri et al. (U.S. Publication US 2020/0351926 A1).
With respect to claims 1 and 15, Bagheri et al. discloses a terminal comprising a transceiver and a processor, operably connected to the transceiver, configured to perform a method of managing scheduling offsets (See the abstract, page 2 paragraph 15, page 9 paragraphs 117-119, and Figures 1 and 7 of Bagheri et al. for reference to a UE, which is a terminal, comprising a transceiver coupled to a controller that may be a programmable processor and performing a method of scheduling offsets).  Bagheri et al. also discloses receiving, from a base station, configuration information including at least one minimum scheduling offset value for a downlink bandwidth part (DL BWP) or an uplink bandwidth part (UL BWP) (See page 2 paragraphs 21-24, page 7 paragraph 83, and Figure 3 of Bagheri et al. for reference to the base station transmitting RRC signaling configuring TDRA tables to the UE with TDRA patterns per Bandwidth Part, BWP, including minimum values of K0>0, which are minimum scheduling offsets, and wherein the BWPs may be UL or DL BWPs).  Bagheri et al. further discloses receiving, from the base (See page 2 paragraphs 21-24, page 3 paragraph 34, page 7 paragraph 83, page 7 paragraph 87, and Figure 3 of Bagheri et al. for reference to the base station generating DCI indicating a scheduling offset Kmin from the TDRA patterns corresponding to UL and DL BWPs of a PDSCH or PUSCH).  Bagheri et al. also discloses applying the minimum scheduling offset value indicated by the field included in the DCI, after an application delay from a slot in which the DCI is received wherein the application delay is based on a value determined using a currently applied minimum scheduling offset value of an active DL BWP in a scheduled cell, a subcarrier spacing (SCS) configuration for a physical downlink control channel (PDCCH) of the active DL BWP in the scheduled cell, and a SCS configuration for a physical downlink shared channel (PDSCH) of an active DL BWP in a scheduling cell (See page 3 paragraphs 28-30, page 3 paragraph 34, page 7 paragraph 84, and Figure 3 of Bagheri et al. for reference to determining a mapping of a resource in which to perform communication in a slot after being scheduled by the DCI, i.e. the application delay between the DCI and the slot of the communication, according to the value of a function illustrated in paragraph 30, which corresponds to an application delay, wherein the value of the function is determined based on K0, i.e. a currently applied minimum scheduling offset value of an active DL BWP in a scheduled cell, μPDCCH, i.e. the subcarrier spacing configuration for the PDCCH, and μPDSCH, i.e. the subcarrier spacing configuration for the PDSCH). 
With respect to claims 8 and 21, Bagheri et al. discloses a base station (BS) in a communication system comprising a processor and a transceiver, operably connected to the processor, configured to perform a method (See the abstract, page 2 paragraph 15, page 9 paragraphs 117-119, and Figures 1 and 7 of Bagheri et al. for reference to a base station comprising a controller that may be a programmable processor coupled to a transceiver, wherein the base station preforms a communication method).  Bagheri et al. also discloses generating: configuration information including at least one minimum scheduling offset value for a downlink bandwidth part (DL BWP) or an uplink bandwidth part (UL BWP) (See page 2 paragraphs 21-24, page 7 paragraph 83, and Figure 3 of Bagheri et al. for reference to the base station generating and transmitting RRC signaling configuring TDRA tables for a UE with TDRA patterns per Bandwidth Part, BWP, including minimum values of K0>0, which are minimum scheduling offsets, and wherein the BWPs may be UL or DL BWPs).  Bagheri et al. further discloses generating a downlink control information (DCI) including a field indicating one of the at least one minimum scheduling offset value for the DL BWP or the UL BWP (See page 2 paragraphs 21-24, page 3 paragraph 34, page 7 paragraph 83, page 7 paragraph 87, and Figure 3 of Bagheri et al. for reference to the base station generating DCI indicating a scheduling offset Kmin from the TDRA patterns corresponding to UL and DL BWPs of a PDSCH or PUSCH).  Bagheri et al. also discloses transmitting, to a terminal, the configuration and the DCI (See page 2 paragraphs 21-24, page 3 paragraph 34, page 7 paragraph 83, page 7 paragraph 87, and Figure 3 of Bagheri et al. for reference to the base station transmitting the configuration via RRC and the scheduling via DCI to the UE).  Bagheri et al. further discloses wherein the minimum scheduling offset value indicated field included in the DCI is applied after an application delay from a slot in which the DCI is received and wherein the application delay is based on a value determined using a currently applied minimum scheduling offset value of an active DL BWP in a scheduled cell, a subcarrier spacing (SCS) configuration for a physical downlink control channel (PDCCH) of the active DL BWP in the scheduled cell, and a SCS configuration for a physical downlink shared channel (PDSCH) of an active DL BWP in a scheduling cell (See page 3 paragraphs 28-30, page 3 paragraph 34, page 7 paragraph 84, and Figure 3 of Bagheri et al. for reference to determining a mapping of a resource in which to perform communication in a slot after being scheduled by the DCI, i.e. the application delay between the DCI and the slot of the communication, according to the value of a function illustrated in paragraph 30, which corresponds to an application delay, wherein the value of the function is determined based on K0, i.e. a currently applied minimum scheduling offset value of an active DL BWP in a scheduled cell, μPDCCH, i.e. the subcarrier spacing configuration for the PDCCH, and μPDSCH, i.e. the subcarrier spacing configuration for the PDSCH).
With respect to claims 2, 9, 16, and 22, Bagheri et al. discloses wherein the value is determined as: 
    PNG
    media_image1.png
    76
    138
    media_image1.png
    Greyscale
 where Y is the currently applied minimum scheduling offset value of the active DL BWP in the scheduled cell, μPDCCH is the SCS configuration for the PDCCH of the active DL BWP in the scheduling cell, and μPDSCH is the SCS configuration for the PDSCH of the active DL BWP in the scheduled cell (See page 3 paragraph 30 of Bagheri et al. for reference to its function that is the equivalent of the claimed function; note that the function of Bagheri et al. is shifted by the value K0 from the slot n of the DCI scheduling, which is the same as the claimed function that incorporates the shift into its value Y, i.e. the use of the value n and the addition of K0 taught by Bagheri is equivalent to the use of the value Y in the claimed function).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12, 18-19, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri et al. in view of Ang et al. (U.S. Publication US 2020/0107345 A1).
With respect to claims 4, 11, 18, and 24, Bagheri et al. does not specifically disclose the base station receiving from the terminal one or more preferred minimum scheduling offset values of the terminal.
With respect to claims 5, 12, 19, and 25, Bagheri et al. does not specifically disclose wherein a default value is applied before the minimum scheduling offset value 
With respect to claims 4-5, 11-12, 18-19, and 24-25, Ang et al., in the field of communications, discloses a UE reporting preferred values of minimum scheduling offsets to a base station (See page 10 paragraph 118 of Ang et al.), as well as using a default value for a minimum scheduling offset the very first time a BWP becomes active before switching to another value of minimum scheduling offset (See page 9 paragraph 105 of Ang et al.).  Reporting preferred values of minimum scheduling offsets has the advantage of allowing some input by the terminal regarding which minimum scheduling offset to use and using a default value for a minimum scheduling offset the very first time a BWP becomes active before switching to another value of minimum scheduling offset has the advantage of ensuring that the terminal and base station know what value of minimum scheduling offset is being used at an initial time before another value is configured.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Ang et al., to combine reporting preferred values of minimum scheduling offsets and using a default value for a minimum scheduling offset the very first time a BWP becomes active before switching to another value of minimum scheduling offset, as suggested by Ang et al., within the system and method of Bagheri et al., with the motivations being to allow some input by the terminal regarding which minimum scheduling offset to use and to ensure that the terminal and base station know what value of minimum scheduling offset is being used at an initial time before another value is configured.

Allowable Subject Matter

Claims 3, 10, 17, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 3, 10, 17, and 23 would be allowable since the prior art of record fails to disclose or render obvious the specifically claimed function used to determine the application delay.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461